Case 5:21-cv-00785-XR Document5 Filed 09/13/21 Page 1 of 1

AQ SRD) Waiver af the Service of Semmens

UNITED STATES DISTRICT COURT
for the
Wester District of Texas

Securities and Exchange Commission —
evinntipt
¥, Cril Action No. S:24-0y-78S
ROBERT J. MUELLER, at. al.

Defendant

na

 

WAIVER OF THE SERVICE OF SUMMONS

Te: Chestian DH, Schulte

(Nance of the plaints atiareey ar anreprevented plaintithy

| have received your request to waive service of a summons in this action along wath a cagy of the complaint,
hwo copies of this waiver form, and a peepaid means of remening one signed copy of the form to you,

Jor the entity | represent, agree to save the expense of serving a summons and complaint in this case.

: I enderstaral that 1. or the entity represeat, will keep all defies or objections to the lawsuit, the court's
Jurbaliction, and the venue of the action, but that | vetive any objections ta the absence of a summons or of service,

L alse understand that |, or the entity | represent, nvest file and serve an answer or a motion ander Rule 12 within

& days from O8/20/2021 - the date when this request was sent (or 80 days if tt was sent outside the
United States), If 1 fail te do se, a defoult judgment will be entered against me or the entity f represent,

fi fe >ft EAU

  

Date: Qa-3/- a )
Belinda G. Breen as Co-Trustee of the , a
MB Hale Ohana Revocable Trost Belinda G. Breen

Potted dome of parte walving serve of amemons Praited men

 

Aahiveya

Enamel eddies

Telopivnane aunher

 

Thety te Avoid Unnecessary Expenses of Serving a Sammons

  

 

Rule def the Federal Rules of Civil Preced sizes contain defendants to cooperate insaving seaty expenses of serving a summons
and complaint. A defendant whe is located in the Linited States and who fails Us Tature 3 syned waiver of service requested by a plamdilf Ineted in
the Unive States will be required tp pay the expenses af service, anlecs the defendant sheave fed caase ler the falls.

 

“Cowxl cause” does nar include a lelief that the imwswit is groundless, ox that 4 has been brought at am improper venue, oy that che court has
net jurtebetion aver Une matter ar aver the delendant or the defendant’s property.

ifthe waiver is signed and retunved. year cam still make these and all other delinses and objections, but you carmet abject to the absence of
a suennens ar af service

; ifyau waive servic, then you must, withie tue time specified on the waiver form, serve an ansaver os a motion wader Bude 1 on the plain?
und files copy with the court, By egniny and retoming the waiver form. you ate alkewed more tint te respond than ia lend beset screed.

 

 

 
